Citation Nr: 1533130	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  06-36 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to January 24, 2003, for the assignment of a 40 percent disability rating for fibromyositis of the knees and wrists.

2.  Entitlement to an effective date prior to April 29, 2005, for the assignment of a 20 percent disability rating for a lumbar spine disability.

3.  Entitlement to a higher disability rating for service-connected degenerative disk disease of the cervical spine, evaluated as 10 percent disabling effective August 28, 2003, and 20 percent disabling from March 12, 2009.

4.  Entitlement to an effective date prior to August 28, 2003 for the grant of service connection for degenerative disk disease of the cervical spine. 


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2004, August 2006, and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

In January 2011 the Board denied earlier effective dates for the assignment of a 40 percent evaluation for fibromyositis of the knees and wrists and for the assignment of a 20 percent evaluation for a lumbar spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in a July 2012 order, granted the parties' joint motion for remand, partially vacating the Board's January 2011 decision and remanding the case.

In a March 2013 decision, the Board granted the Veteran's claim for service connection for degenerative disk disease of the cervical spine; denied an earlier effective date for the assignment of a 20 percent evaluation for a lumbar spine disability; found that a January 2003 submission from the Veteran constituted an increased rating claim for fibromyositis of the knees and wrists, and remanded the issue of entitlement to a rating in excess of 10 percent prior to August 27, 2003.  The Veteran was subsequently granted an increased 40 percent evaluation effective January 24, 2003. 

The Veteran again appealed the earlier effective date claims to the Court.  In a January 2015 memorandum decision the Court set aside the Board's determinations on the effective date claims and remanded the case (1) "for the Board to determine the appropriate effective date for the award of the increased 40% evaluation" for the Veteran's fibromyositis claim, and (2) "so that the Board can make the findings of fact necessary to determine whether the October 2003 VA fibromyalgia examination report or the private medical records from Dr. Strickland satisfy § 3.157(b)(1)" as regards the Veteran's lumbar spine disability claim. 

Several other claims were addressed and remanded within the March 2013 Board decision.  However, as the development on these claims has not yet been completed, they are not ready for readjudication by the Board and are not addressed herein. 

The issue of an earlier effective date for the grant of service connection for degenerative disk disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The earliest date on which the Veteran's fibromyositis symptoms are objectively recorded to be constant or nearly constant, and refractory to therapy is August 7, 2001.

2.  Neither the October 2003 VA fibromyalgia examination report nor the private medical records received from Dr. Strickland constitute informal claims for an increased rating for the Veteran's lumbar spine disability under applicable provisions.

3.  Prior to March 12, 2009, even considering the Veteran's pain and any corresponding functional impairment, his degenerative disk disease of the cervical spine did not limit his forward cervical flexion to 30 degrees or less or his combined range of cervical spine motion to 170 degrees or less, and did not result in ankylosis or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

4.  Since March 12, 2009, even considering the Veteran's pain and any corresponding functional impairment, his degenerative disk disease of the cervical spine disability has not limited his forward cervical flexion to 15 degrees or less or been productive of ankylosis of the cervical spine.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 7, 2001, for the assignment of a 40 percent disability rating for fibromyositis of the knees and wrists have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400, 3.151(a), 3.155 (2014).

2.  The criteria for an effective date prior to April 29, 2005, for the assignment of a 20 percent rating for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400, 3.151(a), 3.155, 3.157 (2014). 

3.  Prior to March 12, 2009, the criteria for an initial disability rating in excess of 10 percent for degenerative disk disease of the cervical spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).
 
4.  Since March 12, 2009, the criteria for an initial disability rating in excess of 20 percent for degenerative disk disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claims for earlier effective dates arise from disagreements following the grants of increased ratings.  Assignment of an effective date is a downstream issue, therefore the notice provisions of the Veteran's Claims Assistance Act are not applicable and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 69 Fed. Reg. 25180 (Dec. 22, 2003).  Likewise, the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection and no additional notice is required.  See id.  

VA's duty to assist the Veteran in developing a claim includes assisting in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private treatment records, and Social Security Administration disability records have been obtained and considered.  

The Veteran underwent VA examinations in March 2002, October 2003, April 2006 and March 2009 which involved a review of the Veteran's claims file, in-person interviews, and physical assessments, including range of motion testing.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

1.  Earlier effective date - 40 percent rating for fibromyositis

The Veteran contends that he is entitled to a 40 percent disability rating prior to January 24, 2003, for fibromyositis of the knees and wrists.  

Generally, the effective date for an increased evaluation is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  However, if it is factually ascertainable that the increase in disability occurred within one year prior to receipt of the claim for increase, VA will assign an effective date commensurate with the date of increase.  38 U.S.C. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 10 Vet.App. 511, 519-20 (1997).  

A March 1996 rating decision granted the Veteran service connection and assigned a noncompensable rating.  The Court has determined that the March 1996 decision was unappealed and is final.

In August 2001 the Veteran filed a claim for an increased rating.  A July 2002 rating decision granted a 10 percent rating effective August 14, 2001.  

In its memorandum decision, the Court found that a January 2003 e-mail from the Veteran constituted a valid and timely notice of disagreement (NOD) to the July 2002 rating decision.  The RO did not issue a statement of the case (SOC) based on this correspondence, and the Court found the effective date for the 40 percent rating may extend back to the August 2001 claim for an increased rating or earlier if it is factually ascertainable that the increase occurred within a year prior to that claim.  

The question before the Board concerns the date at which point it was factually ascertainable that the Veteran's disability warranted a 40 percent evaluation.  The Veteran's fibromyositis is rated under Diagnostic Code 5025, which provides that widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a.

In August 2000 VA treatment records the Veteran reported experiencing no medical problems in the 30 previous days and was noted to consider treatment for medical problems to be not at all important.  

In August 2001 the Veteran reported to a Dr. Strickland that he needed assistance obtaining VA disability and reported dozens of symptoms including: TMJ, chronic bracing, flu-like achiness, dry eyes, tearing, light sensitivity, insomnia, jolting awake in the middle of the night, thumb grasping with too much pressure in the wrist muscles, flexing, dizziness, ringing of the ears, loss of balance, dysequilibrium, stiffness, muscle tightness and weakness, localized sweating, salivation, buckling of the knees, goose bumps, weak ankles, illegible handwriting, staggering gait, headaches, muscle cramps, restless leg syndrome, brain fog, memory loss, severe malaise, twitching in the eyes, anus and random other parts of the body, severe problems in estimating distance and depth perception, and a fugue state.  The Veteran denied nausea/vomiting, was noted to have regular bowels except for one episode of irregularity yearly, normal kidneys, no breathing problems, no heart problems, occasional nightmares productive of trouble breathing, and occasional muscle twitching but no serious cause.  The Veteran reported his symptoms were constant, with changes in severity ranging from 7-10.  This satisfactorily provides a basis for a 40 percent evaluation effective from August 2001. 

Many of these symptoms did not appear in the Veteran's medical history prior to the note in question.  The record does not contain evidence that the Veteran complained of worsening fibromyositis symptoms in the year prior to August 2001 or that he met the criteria for a 40 percent evaluation prior to August 2001.  As such, the Board finds no basis for an effective date prior to August 7, 2001, the date of the Veteran's aforementioned complaints regarding his many health issues.

2.  Earlier effective date - 20 percent rating for lumbar spine disability.

By way of background, the Veteran filed an informal claim for an increased evaluation for his service-connected lumbar spine disability in August 2001.  The claim resulted in a July 2002 rating decision which increased the Veteran's rating from noncompensable to 10 percent disabling.  The Veteran did not disagree with the decision and it became final.  The Veteran subsequently filed a claim to increase on April 29, 2005 and was granted a 20 percent rating effective from the date of the claim.  The Veteran contends that an effective date prior to April 29, 2005, is warranted for the assignment of a 20 percent rating for his lumbar spine disability.  

The Board has been instructed by the Court to consider whether an October 2003 VA fibromyalgia examination report or private medical records from Dr. Strickland, received in April 2004, constitute informal claims under 38 C.F.R. § 3.157(b)(1) sufficient to warrant an earlier effective date. 

38 C.F.R. § 3.157(b)(1) provided that once a disability claim has been allowed, VA would accept receipt of a "[r]eport of examination or hospitalization by [VA] or uniformed services" as an informal claim for increased compensation.  38 C.F.R. § 3.157(b)(1); see MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006); Norris v. West, 12 Vet.App. 413, 417 (1999).   The term "'report of examination' necessarily implies that the medical record in question must describe the results of a specific, particular examination."  Massie v. Shinseki, 25 Vet. App. 123, 133 (2011).  Additionally, the report must show that the service-connected disability worsened since it was last evaluated.  Id. at 134.  

At his October 2003 fibromyalgia examination the Veteran reported chronic episodic back pain, especially on the left side.  The Veteran reported that he experienced relief on some occasions, whereas in the past, these symptoms were constant.  The examiner noted tenderness of the left lower back.  Chest x-rays showed a compression fracture of one of the lower thoracic vertebral bodies resulting in a 30% loss in the anterior aspect of the vertebral body and kyphotic of the thoracic spine at that level.  The age of the fracture was noted to be indeterminate.  The Veteran also reported several other symptoms related to his fibromyalgia. 

July 1993 service treatment records, generated soon after a motor vehicle accident, note tenderness in the T-11, T-12, L1 with increased kyphosis in that area as well as a compression fracture of T-11 through T-12.  This evidence was reviewed prior to the Veteran's initial grant of service connection. 

At his March 2002 VA general examination, the Veteran reported back pain since his 1993 accident.  The Veteran was noted to have a normal gait, normal lumbosacral flexion, lateral rotation and bending, but difficulty with extension and bending down to touch his toes.  He reported previously having to wear a back brace but not wearing it then.  X-rays showed mild anterior wedging at the T12 and L1 which had previously been described and was presumably unchanged.  

The Veteran's October 2003 fibromyalgia examination did not reflect a worsening of the Veteran's lumbar condition.  The Veteran's compression fracture of the lower thoracic vertebrae and resulting kyphosis, as well as his complaints of pain and tenderness had been documented previously and were reviewed in prior rating decisions.  The Veteran's pain was noted to have improved at the October 2003 examination and there is no indication of increased restrictions of movement, gait or other functional loss owing to his low back condition.  As such, the Board does not find that the October 2003 VA examination meets the requirements for an informal claim.  38 C.F.R. § 3.157(b)(1).

Turning to the private treatment records from Dr. Strickland, the Board notes that 38 C.F.R. § 3.157(b)(1) is inapplicable as the records in question are neither VA or service-department generated nor has the Veteran alleged that this treatment was VA funded.  However, application for an earlier effective date remains possible under 38 C.F.R. § 3.157(b)(2), which addresses evidence from a private physician and provides that the evidence can constitute an informal claim when it (1) is within the competence of the physician or lay person and (2) shows the reasonable probability of entitlement to benefits.  See 38 C.F.R. § 3.157(b)(2).  

Records received on April 15, 2004 from Dr. Strickland included inter alia, an August 7, 2001, fibromyositis examination and a September 29, 2003, physical capacity evaluation.  The Board agrees that the submitted evidence is within the competence of the treating physician.  However, the Board does not find that the submitted records show a reasonable probability of entitlement to benefits.  In this context, the benefits in question would be a rating in excess of 10 percent for the Veteran's low back disability, as he was in receipt of a 10 percent rating for painful or limited motion under Diagnostic Code 5237 for lumbosacral strain at the time these records were received in April 2004.  The Veteran's diagnostic code has since been changed to Diagnostic Code 5242 for degenerative joint disease.  

Both conditions are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 are also considered.  38 C.F.R. § 4.71a.

The August 7, 2001 fibromyositis examination contains over two dozen individual complaints from the Veteran, as noted above.  The examiner specifically associated these symptoms to the Veteran's fibromyositis or chronic fatigue and the Veteran's lower back was not highlighted in any way.  The examiner did not perform any range of motion testing on the low back, but noted that the Veteran walked with good rate, rhythm and character of movement and that his station was intact and firm.  The examiner's only mention of the low back was a noted mild palpation in the sacroiliac region.  

In his September 2003 examination, the Veteran specifically complained of moderate to severe shooting pain in the low back which had been intermittently ongoing for 10 years since his 1993 car accident.  The Veteran reported difficulty driving, moving certain ways, and being sedentary too long.  He also reported unspecified tingling and numbness.  The physician again noted good rate, rhythm and character of movement.  The Veteran was assessed with low back pain and scheduled for a physical capacities and handicap evaluation, which does not appear to have been performed.  

As noted above, the Veteran's complaints of low back pain are well documented and formed the basis of his 10 percent rating, the maximum available based solely on painful motion.  38 C.F.R. § 4.71a.  Even considering the Veteran's complaints of pain and any corresponding functional impairment, the records do not show ankylosis, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or a restriction of thoracolumbar flexion to 60 degrees or combined range of thoracolumbar motion to 120 degrees.  The Veteran's complaints of numbness and tingling were not attributed to his low back condition and by themselves would not warrant an increased or separate rating without a supporting diagnosis or objective evidence of a neurologic abnormality.  

As such, the records submitted by Dr. Strickland do not, on their own, show a worsening of the Veteran's back condition sufficient to raise a reasonable probability of entitlement to a disability rating in excess of 10 percent.  Accordingly, the criteria by which the records could be considered an informal claim for benefits are not met.  38 C.F.R. § 3.157(b)(2).

The Veteran alternately contends in his argument to the Court that the phrase "needs assistance getting VA disability," from the August 2001 examination constitutes the basis for an informal claim under 38 C.F.R. § 3.155(a).   The Board does not find this argument persuasive.  The Veteran conflates section 3.155(a) with 3.157(b)(2), which apply to separate situations.  The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Here, the Veteran did not submit any written communication directly to VA, but instead stated a verbal intent to apply for benefits to a private physician with no VA affiliation.  Moreover, the statement does not contain any identification of the specific benefits sought but is instead a list of symptoms and complaints.  The controlling provision here would be 38 C.F.R. § 3.157(b)(2) as these are medical records requested by VA and not a written correspondence submitted by the Veteran.  However, as discussed above, the requirements for an informal claim are not met under either provision.  As such there is no basis for an earlier effective date prior to April 29, 2005, for the assignment of a 20 percent rating for his service-connected lumbar spine disability.  

3.  Increased initial rating - Degenerative disk disease of the cervical spine 

The Veteran contends that a higher rating is warranted for his degenerative disc disease of the cervical spine, which has been evaluated as 10 percent disabling effective August 28, 2003, and 20 percent disabling from March 12, 2009.  

The Veteran's cervical spine disability is rated under Diagnostic Code 5242, which provides for a 10 percent rating if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned where forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine and a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The record does not contain complaints of neck pain or treatment in the year prior to the Veteran's filing of his claim.  

Dr. Strickland's September 2003 treatment records note the Veteran's neck had a full range of motion without masses or crepitus.  No diagnosis was rendered at that time with respect to the Veteran's neck or cervical spine.

The Veteran underwent a VA fibromyositis examination in October 2003.  During examination, the Veteran's right posterior neck was shown to be tender at approximately the base of the lateral neck and level with the shoulder.  No diagnosis was rendered with respect to the Veteran's neck or cervical spine.

At the Veteran's April 2006 VA lumbar spine examination, the Veteran made no reference to cervical spine or neck pain.  No evidence of pain on motion, tenderness, or guarding of the cervical spine was noted.  The Veteran was not diagnosed with a cervical spine disability or any associated symptomatology. 

The Veteran was afforded a VA general spine examination in March 2009, where he reported that his neck pain had progressively worsened, especially with range of motion, since 1993, and that he had a catching sensation in the neck and weekly flare-ups that were productive of further restriction on motion.  The report does not identify whether these flare-ups were localized to the neck or low back or both.  Examination revealed head position to be normal with no abnormal spinal curvatures or cervical spine ankylosis.  There were no objective abnormalities of cervical sacrospinalis.  Range of motion of the cervical spine was flexion to 24 degrees, extension to 48 degrees, left lateral flexion to 31 degrees, right lateral flexion to 25 degrees, left rotation to 50 degrees, and right rotation to 45 degrees.  X-rays of the cervical spine revealed some loss of the normal cervical lordosis which may have been due to patient positioning or muscle spasm.  No further loss of motion was noted on repetition except for left rotation to 46 degrees.  Sensation and reflexes in the upper extremities were normal.  No incapacitating episodes of spine disease were reported and the Veteran reported no symptoms of numbness or paresthesias.  The examiner found no objective evidence of spasms, atrophy, guarding, or weakness associated with the Veteran's cervical spine.  The examiner reported moderate effects from the Veteran's spinal condition on several activities including chores, exercise, recreation and sports due to pain.  The examiner noted that complaints of cervical spine pain since 1993 were minimal and sporadic and there were no x-ray reports to determine the initial onset of this disorder. 

Treatment records since the March 2009 VA examination do not indicate a worsening of the condition.  September 2014 VA treatment records show the Veteran's neck to have intact range of motion and no tenderness.  In March 2014 and March 2015 VA treatment records the Veteran denied neck pain or stiffness.

The totality of the record before the Board does not indicate that an increased evaluation is warranted for the Veteran's cervical spine condition at any point.  Prior to March 2009 there were sporadic indications of neck pain and tenderness but no evidence of reduced motion or reduced functionality.  As such a rating in excess of 10 percent for painful motion is not warranted.

The March 2009 examination noted forward flexion limited to 24 degrees.  The effects of the Veteran's spine condition at the time were noted to be generally moderate although the examiner did not differentiate between the effects of the low back and neck conditions.  However, objective repetitive testing did not show further limitation of functionality based on pain, weakness, fatigue and records since then do not show that forward flexion of the cervical spine has been limited to 15 degrees or less due to any pain, weakness or fatigability, even during flare-ups, or that there is favorable ankylosis of the entire cervical spine.  The primary manifestation of the Veteran's cervical condition appears to be varying degrees of pain.  However, there is no evidence of motor, reflex, or sensation impairment or of any muscle wasting and weakness that would warrant a higher schedular rating.  The Veteran has also not reported having any incapacitating episodes due to his neck condition, thus there is no basis for an award based on intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243 and Note 6.

The Board notes that the regulation governing limitation of cervical motion was revised in September 2003.  Thus, the Board is required to assess whether a more favorable rating would have been warranted based upon application of the previous version of 38 C.F.R. § 4.71a.  See 38 U.S.C.A. § 5110(g); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Karnas v. Derwinski, 1 Vet. App. 308 (1991)

Prior to September 2003, absent cervical ankylosis, limitation of motion of the cervical spine was rated under Diagnostic Code 5290, which provided that slight limitation of motion was to be rated at 10 percent, moderate limitation of motion was rated at 20 percent, and severe limitation of motion was rated at 30 percent 38 C.F.R. § 4.71a (2003).  

The Board does not find that application of the previous version of the regulation would result in a higher rating.  As discussed above, limitation of cervical motion was not assessed prior to March 2009 and the Veteran's condition would thus not merit a compensable rating before then under the previous code.  As the Veteran has been in receipt of a 20 percent rating since that time, only if the Veteran's limitation of motion could be termed "severe" would a higher rating be warranted.  Although the term "severe" is not defined in the regulations, the current rating schedule designates 30 percent rating where forward flexion of the cervical spine is 15 degrees or less. 38 C.F.R. § 4.71a (2014).  As this is the highest rating available based on limitation of motion, it may be reasonably construed as approximating "severe" limitation.  As discussed above, the Veteran has not manifested this level of limitation of motion and therefore would not merit a rating for a "severe" condition under the previous version of the applicable regulation.  38 C.F.R. § 4.71a (2003), (2014).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  The Board finds that the rating criteria adequately contemplate the Veteran's neck disability, which is productive of pain, limited motion, and some functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's neck condition and reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his neck disability has resulted in any hospitalizations and the Veteran has not been employed during the pendency of his neck claim.  38 C.F.R. § 3.321(b)(1).  Thus, even if the Veteran's disability was exceptional or unusual, referral would not be warranted.


ORDER

An effective date of August 7, 2001, for the assignment of a 40 percent evaluation for fibromyositis of the knees and wrists is granted.  

An effective date prior to April 29, 2005, for the assignment of a 20 percent evaluation for a lumbar spine disability is denied.  

An initial disability rating in excess of 10 percent for degenerative disk disease of the cervical spine for the period prior to March 12, 2009, is denied.  
 
An initial disability rating in excess of 20 percent for degenerative disk disease of the cervical spine for the period since March 12, 2009, is denied.  


REMAND

In an April 2013 rating decision the Veteran's grant of service connection for degenerative disk disease of the cervical spine was given an effective date of August 28, 2003.  In the Veteran's June 2014 notice of disagreement, he asserted entitlement to an earlier effective date for the grant of service connection.  Although the notice of disagreement specified the wrong decision, the intent to disagree with the April 2013 decision is evident.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Address the Veteran's claim for an earlier effective date for service connection for degenerative disk disease of the cervical spine, including any evidence and argument submitted on the issue and undertake any development deemed necessary. 

2.  Should the benefits sought be denied, issue the Veteran and his representative a statement of the case and notify him that, in order to perfect an appeal of the claim to the Board, he must timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


